 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   District of Nevada
     Nevada Bar No. 14853
 3
     ALLISON J. CHEUNG, CSBN 244651
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
     Telephone: (510) 970-4811
 6   Facsimile: (415) 744-0134
     E-Mail: allison.cheung@ssa.gov
 7
     Attorneys for Defendant
 8

 9

10
                                     UNITED STATES DISTRICT COURT
11
                                           DISTRICT OF NEVADA
12
     ROBYN COHEN,                               )
13                                              )   Case No.: 2:21-cv-00031-VCF
                   Plaintiff,                   )
14                                              )   UNOPPOSED MOTION FOR EXTENSION OF
            vs.                                 )   TIME TO FILE CERTIFIED
15                                              )   ADMINISTRATIVE RECORD AND ANSWER;
     ANDREW SAUL,                               )   DECLARATION OF JEBBY RASPUTNIS
16   Commissioner of Social Security,           )
                                                )   (SECOND REQUEST)
17                 Defendant.                   )
                                                )
18

19

20

21

22

23

24

25

26
 1           Defendant, Andrew Saul, Commissioner of Social Security (the “Commissioner”), by and through
 2   his undersigned attorneys, hereby moves for a sixty-day extension of time to file the Certified
 3   Administrative Record (CAR) and answer to Plaintiff’s Complaint. The CAR and answer to Plaintiff’s

 4   Complaint are due to be filed by May 14, 2021. This is the Commissioner’s second request for an

 5   extension of time.

 6           Defendant makes this request in good faith and for good cause, because the CAR, which must be

 7   filed with the Answer and is necessary to adjudicate the case, is not yet available. The public health
     emergency pandemic caused by COVID-19 has significantly impacted operations in the Social Security
 8
     Administration’s Office of Appellate Operations (OAO) in Falls Church, Virginia, which is responsible
 9
     for producing the CAR that must be filed with the Answer, per 42 U.S.C. §§ 405(g) and (h). As detailed
10
     in the attached declaration from Jebby Rasputnis, Executive Director of the OAO, beginning mid-March
11
     2020, OAO restricted physical access to the Falls Church building, which impacted the production of
12
     CARs because physical access was previously required to produce CARs. OAO has since developed and
13
     employed a new business process to produce CARs. Much of the difficulty in producing CARs stemmed
14
     from the old process of transmitting hearing recordings to vendors for transcription, how the vendors
15
     transcribed the recordings, and how the vendors provided the completed transcripts to OAO. OAO
16   changed this process by reworking how the audio files are submitted, seeking additional vendor capacity,
17   and increasing in-house transcription capacity. With these changes, OAO is now able to produce more
18   than 700 transcripts a week, a significant increase over the pre-COVID-19 average of 300–400 hearing
19   transcripts a week.
20           Despite these improvements, OAO still faces a significant backlog of cases due to the combined
21   effects of pandemic-related disruption and a marked increase in district court filings (up almost 800 cases

22   per month, a 54% increase). Overall, the timeframe for delivering a CAR in an individual case has

23   improved, and the current average processing time is 139 days. Because of this, OAO is making progress

24   in its backlog of cases. At the end of January 2021, OAO had 11,109 pending cases. As of April 26,

25   2021, OAO had 8,853 pending cases, representing a decrease in our backlog of more than 2,250 cases
     over the last nearly three months. OAO continues to work on increasing productivity by collaborating
26



     Unopposed Mot. for Ext.; 2:21-cv-00031-VCF   1
 1   with our vendors and searching out and utilizing technological enhancements. Defendant asks this Court
 2   for its continued patience as OAO works to increase its efficiency and production of CARs, reduce the
 3   current backlog, and address rising court case filings. Counsel for Defendant further states that the Office

 4   of General Counsel (OGC) is monitoring receipt of transcripts on a daily basis and is committed to filing

 5   Answers as soon as practicable upon receipt and review of the administrative records.

 6           Given the volume of pending cases, Defendant requests an extension in which to respond to the

 7   Complaint until July 13, 2021. If Defendant is unable to produce the certified administrative record
     necessary to file an Answer in accordance with this Order, Defendant shall request an additional
 8
     extension prior to the due date.
 9
             On May 6, 2021, the undersigned conferred with Plaintiff’s counsel, who has no opposition to the
10
     requested extension.
11
             It is therefore respectfully requested that Defendant be granted an extension of time to file the CAR
12
     and answer to Plaintiff’s Complaint, through and including July 13, 2021.
13

14
             Dated: May 6, 2021
15                                                         CHRISTOPHER CHIOU
                                                           Acting United States Attorney
16
                                                           /s/ Allison J. Cheung
17                                                         ALLISON J. CHEUNG
                                                           Special Assistant United States Attorney
18

19

20

21

22                                                         IT IS SO ORDERED:
23

24                                                         UNITED STATES MAGISTRATE JUDGE
                                                                    5-7-2021
25                                                         DATED: ___________________________

26



     Unopposed Mot. for Ext.; 2:21-cv-00031-VCF   2
 1                                          CERTIFICATE OF SERVICE
 2
             I, the undersigned, am a citizen of the United States and am at least eighteen years of age. My
 3
     business address is 160 Spear Street, Suite 800, San Francisco, California 94105. I am not a party to the
 4
     above-entitled action. On the date set forth below, I caused service of UNOPPOSED MOTION FOR
 5
     EXTENSION OF TIME TO FILE CERTIFIED ADMINISTRATIVE RECORD AND ANSWER;
 6
     DECLARATION OF JEBBY RASPUTNIS on the following parties by electronically filing the
 7   foregoing with the Clerk of the District Court using its ECF System, which provides electronic notice of
 8   the filing:
 9
             Cyrus Safa
10           cyrus.safa@rohlfinglaw.com
             Attorney for Plaintiff
11
             Gerald Welt
12
             gmwesq@weltlaw.com
13           Attorney for Plaintiff

14   I declare under penalty of perjury that the foregoing is true and correct.
15
             Dated: May 6, 2021
16

17                                                         /s/ Allison J. Cheung
                                                           ALLISON J. CHEUNG
18                                                         Special Assistant United States Attorney
19

20

21

22

23

24

25

26



     Unopposed Mot. for Ext.; 2:21-cv-00031-VCF
                            DECLARATION OF JEBBY RASPUTNIS
                            OFFICE OF APPELLATE OPERATIONS
                            SOCIAL SECURITY ADMINISTRATION

I, JEBBY RASPUTNIS, Executive Director of the Social Security Administration’s Office of
Appellate Operations (OAO), declare and state as follows:

   1) My office is responsible for, among other things, preparing certified copies of

       administrative records (CARs) for Federal court review when claimants appeal the final

       decisions of the Commissioner of Social Security.

   2) Beginning in mid-March of 2020, the Social Security Administration (agency) restricted

       physical access to our buildings because of the COVID-19 pandemic. Since that time,

       OAO has been working to overhaul, redo, refine, and streamline our business processes

       to continue operations and meet our mission to serve the public. Despite many

       challenges in transitioning to a completely new business process, we have reached and

       surpassed pre-pandemic levels of electronic CAR production. Much of the delay and

       uncertainty in the CAR production process has stemmed from how we transmit hearing

       recordings to our vendors, and how our vendors return completed transcripts to us. We

       have worked hard to refine this process as well as implementing new processes, updating

       vendor agreements, and making staffing changes. These included:

          •   reworking how we transmit the audio files to our vendors from a fully in-person

              exchange of CDs and completed transcripts to a now fully direct access and

              electronic exchange of completed transcripts;

          •   seeking additional vendor capacity; and

          •   leveraging in-house transcription capacity by establishing a transcription cadre

              with updated technology and working with agency closed captioners.


Page 1 of 5
    3) We are now, between our vendors and our in-house efforts, able to produce more than

       700 transcripts 1 on an average work week. Prior to the COVID-19 pandemic, we

       averaged 300-400 hearing transcriptions per week.

    4) As we worked to transition this workload, and our external vendors, to a fully virtual

       process, the number of new cases filed in federal court also increased. 2 This was a direct

       result of the agency’s initiative to reduce the number of requests for administrative

       review pending before the Appeals Council, the final step of the administrative process.

       While we had planned for this increase, the combined effects of the pandemic-related

       disruptions and the increase in new court filings lead to a significant backlog in CAR

       preparation. However, as a result of our process improvements and increased production

       capacity from our contracted transcription vendors, we now have begun reducing our

       pending backlog. At the end of January 2021 we had 11,109 pending cases. As of April

       26, 2021, we had 8,853 pending cases, representing a decrease in our backlog of more

       than 2,250 cases over the last nearly three months.




1
  Individual cases often have more than one hearing to transcribe.
2
  In the last quarter of fiscal year 2020 and the first quarter of fiscal year 2021, we averaged more
than 2,257 new case receipts per month, compared to an average of 1,458 new case receipts in
the last quarter of fiscal year 2019 and the first quarter of fiscal year 2020. See also Chief
Justice Roberts’ 2020 Year-End Report on the Federal Judiciary, Appendix Workload of the
Courts, available at https://www.supremecourt.gov/publicinfo/year-end/2020year-endreport.pdf
(“Cases with the United States as defendant grew 16% [in FY20], primarily reflecting increases
in social security cases and prisoner petitions.”)


Page 2 of 5
       The following chart shows OAO’s receipts, dispositions 3 and pending CAR workload for

       the first five months of FY2021.

                            New Court Case
              Time Period                           Dispositions           Pending
                               Receipts

              OCT 2020           3,074                 2,115                 9,693

              NOV 2020           1,999                 1,483                10,209

              DEC 2020           1,703                 1,672                10,240

              JAN 2021           2,636                 1,767                11,109

              FEB 2021           1,880                 2,312                10,677

              MAR 2021           1,592                 2,811                 9,458




    5) OAO continues to address the significant workflow fluctuations the agency has

       experienced since approximately March 2020. The following line graph tracks three

       different workflow measures since the beginning of FY2019 and how they intersect:

           a. Green: requests for review decided by the Appeals Council;

           b. Blue: new federal court cases about which the Appeals Council has been notified;

                 and

           c. Gold: CARs docketed by the Office of the General Counsel. 4



3
  While dispositions primarily include CARs for filing with the court, it also includes requests for
remand to the ALJ for further actions, and other actions.
https://www.ssa.gov/appeals/DataSets/08_National_New_Court_Cases_and_Remands.html.
4
  For Appeals Council dispositions (green line) and new federal court case about which the
Appeals Council has been notified (blue line), the graph is based on publicly-available data
through March 2021. See https://www.ssa.gov/appeals/publicusefiles.html. The data for CAR
docketing (gold line), is drawn from the agency’s internal case tracking systems. All data sets,
while presumed valid, may change subject to updating and ongoing validation.
Page 3 of 5
       The graph shows the deviation from the average for each of these three workflow

       measures. 5 Notably, this visual representation illustrates the rapid changes that began in

       March 2020 and continue to date.




    6) Overall, the timeframe for delivering an electronic CAR in any individual case has

       improved. The current average processing time is 139 days. Although we remain subject

       to some constraints, we continue to work on increasing productivity by collaborating with

       our vendors and searching out and utilizing technological enhancements. We ask for

       continued patience as we work to increase our efficiency and production of CARs, reduce

       the current backlog, and address rising court case filings.




5
 The averages are calculated since October 2018. By way of example, in March 2020, OGC
docketed about 80% fewer CARs than average, while the Appeals Council acted on about 60%
more requests for review than average.
Page 4 of 5
   In accordance with 28 U.S.C. §1746, I declare under penalty of perjury that the foregoing is

   true and correct to the best of my knowledge and belief.



   Dated: April 29, 2021                      /s/
                                            ______________________________
                                            Jebby Rasputnis




Page 5 of 5
